Motion for leave to dispense with printing granted insofar as to permit the appeal to be heard on the original record used in the Appellate Term, together with one typewritten copy of the additional papers required on appeal to this court, without printing the same, and upon typewritten or mimeographed appellant’s and respondent’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for respondent, and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the record on appeal with this court on or before December 31, 1960 with notice of argument for the February 1961 Term of this court, said appeal to be argued or submitted when reached. The respondent is to serve one copy of the typewritten or mimeographed respondent’s points upon the attorney for the appellant and file 6 typewritten or 19 mimeographed copies of the respondent’s points with this court on or before January 18, 1961. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.